The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Analysis
1.  There is a double patenting rejections put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.
	> Note that certain references are taken from the parent/child applications

5.  Interpretation:   Per the claims, they define “RAT” as being a “radio access technology” which is interpreted as being the manner in which the UE accesses the cell and network.   Hence it is interpreted as being a protocol and/or software mechanism implemented in hardware.  The RAT is not a cell/cell tower.
So, for claim 1, the passage “..establishing a configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT…” can be interpreted as the UE using a first transceiver to access the 1st cell using the second frequency band  frequency.   Hence, one skilled sees that this can be accomplished by using a “shared” or “overlapping” frequency that is common to both networks.
At least Kim et al. US 2013/0051484 puts forth a figure showing overlapping frequences:

    PNG
    media_image1.png
    746
    984
    media_image1.png
    Greyscale

	Based on this interpretation, one skilled can envision a UE device that can operate in the overlapping frequency(ies) and would read on the claim limitation since it is establishing a connection via the second/overlapping frequency using the first RAT.   Put another way, a UE having two transceivers (for network 1 and network 2) can use a first UE transceiver (using the 1st RAT) to connect to the second network using the second frequency (or vice versa), which reads on the claim limitation because using one of the overlapping frequencies is akin to establishing a connection within the second frequency band by the terminal device for communications with the first RAT.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,111,106. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the concept of using first/second frequency bands, determining if overlap exists and sending a signal/IDC message to indicate there is overlap (and interference).









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uusitalo et al. US 2012/0282942 and further in view of {Cho et al. US 2009/0286480  Choi et al. US 2012/0214495  2011/0039554}.



As per claim 1, Uusitalo et al. US 2012/0282942 teaches a method of operating network infrastructure equipment in a wireless telecommunications system for communicating with a terminal device in accordance with a first radio access technology (RAT) on a primary cell supporting a primary component carrier on radio resources within a first frequency band and a secondary cell supporting a secondary component carrier on radio resources within a second frequency band (Figure 6 shows that a mobile device/UE #104 can communicate with a cellular BS #102 and a femto BS #120), wherein the terminal device is further operable to use radio resources within the second frequency band for communicating in accordance with a second RAT (Figure 6 shows that the mobile can operate in a 1st frequency band for the 1st BTS/RAT and operate in a 2nd frequency band for the 2nd BTS/RAT since cellular frequencies are mostly different than femto/WLAN frequencies), wherein the method comprises:
establishing a configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT (Para #43 teaches that the primary (ie. cellular frequencies ) can overlap with other/second network frequencies; 
[0043] In addition to the information about the primary system, the database may include identifications and rules for coexistence among the possible secondary systems operating in the spectrum of a primary system. Secondary use may be based on carrier sensing, listen-before-talk, competition, random access or any other such coexistence techniques.
transmitting to the terminal device an indication of the configuration of radio resources for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT (This can be broadly interpreted as a hand-off operation where the UE, as shown in figure 6 can handoff from the BS #102 to the FBS #120, which is well known and inherently provides the UE with the new channel to use at the target BS); 
receiving from the terminal device an indication of an overlap in the radio resources configured for use by the terminal device for communications in accordance with the first RAT and radio resources for use by the terminal device for communications in accordance with the second RAT (Para #49 teaches the mobile device/UE can scan on various frequencies which can include overlapping resources/frequencies – also see figure 2 which proposes provision of network/BS services on available new frequencies, which would be those in the overlapping range; 	
[0049] The actual scanning may comprise detection of free frequencies (or channels) by estimating presence of an arbitrary radio signal on the frequencies. In such embodiments, the terminal device may blindly attempt to detect of presence of radio energy on the frequencies and omit attempting to derive any information from the contents or signal structure of the (possible) radio signals. Such embodiments may comprise determining a radio signal power or energy on a given frequency band. The determined metric proportional to the power or energy may then also be considered as a measure of interference, and upon determining that the interference level or spectral density of the interference is higher than a determined threshold, the frequency band may be determined to be unavailable. On the other hand, upon determining that the interference level is lower than the threshold, the frequency band may be determined to be available. In other embodiments, the scanning comprises detecting beacon signals or other known signals having a structure and/or contents that the terminal device is capable of analyzing. Such signals may be used for detecting whether or not it is possible to coexist with a system transmitting such signals by using at least partially overlapping resources. 
establishing a replacement configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT, wherein the replacement configuration is selected to avoid radio resources in respect of which the overlap is indicated (Figure 2 teaches detection of available frequence resources and provisioning of BS service on available new frequencies, which can be any frequency(ies) that are available, either overlapping or non-overlapping.  Also see figures 3-4 as well); and 
transmitting to the terminal device an indication of the replacement configuration of radio resources for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT (Figures 2-4 teaches that the UE scans for available frequencies in non-overlapping and overlapping frequency/resource ranges and receives and can receive parameters regarding which base station services (ie. frequency(ies)) the UE can use, at least #206, #208, #210 in figure 2 and #406/#408 in figure 4 where the UE can receive configuration parameters and connect using those parameters)
but is silent on 
within the second frequency band  (ie. for transmitting to the terminal device an indication of the configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT);
within the second frequency band (ie. for transmitting to the terminal device an indication of the replacement configuration of radio resources for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT).   
At least Cho or Choi or Bims teach using shared frequencies from other networks, which reads on using a second frequency in accordance/with a first RAT (per the interpretation put forth in the opening remarks using the KIM reference):
i.  Cho et al. US 2009/0286480 teaches a UE that can search for unused frequency resources in one network and use them on another network (ie. unlicensed and licensed frequencies can be shared):
[0004] Recently, cognitive radio technology has attracted a lot of research interest for their potential to dramatically increase intensity and efficiency in radio spectrum utilization. Since next generation wireless communication systems require more frequency resources, it is necessary to efficiently utilize limited frequency resources. However, in some study, it is shown that the spectral efficiency is below 30% in practical wireless communication systems. The cognitive radio technology is a method to share unused frequency resources between wireless communication systems. In cognitive radio communication system, a secondary user (also refer to as an unlicensed user) performs spectrum sensing to search unused frequency resources which are not used by a primary user (also refer to as a licensed user). The secondary user may utilize the unused frequency resources to improve spectral efficiency.
ii.  Choi et al. US 2012/0214495 teaches a shared frequency in a macrocell and femto cell that would be used by the UE device which provides for using a second frequency via a first RAT (ie. the frequency can be seen as being part of the second network and then it is used by the first RAT to connect):
[0054] Referring to FIG. 3, a shared frequency fl may be assigned to both of macrocell 310 and femtocell 311. Unshared frequencies 12 to f4 may be dedicatedly assigned to macrocells 320 to 340. 
iii.  Bims US 2011/0039554 teaches devices that have multiple air interfaces that can share physical/spectral access such as frequency, time, code, etc., which reads on the claim.
ABSTRACT:   Methods and apparatus for enhancing the operation and capacity of a wireless coexistence community having devices with multiple differing air interfaces that share physical or spectral access resources such as time, frequency, code, etc. These methods and apparatus allow the multiple devices to manage interference among one another fairly or according to one or more policy objectives, despite having different physical layer operations and implementations. In one embodiment, a mathematics-based model is utilized in accordance with device profiles to intelligently optimize the operation of one or more of the wireless devices according to a "good neighbor" paradigm.

[0007] For example, in the United States, wireless systems based on the Bluetooth protocol standard occupy the 2.4 GHz to 2.4835 GHz band, which is the same frequency band used by microwave ovens, some cordless phones, and garage door openers. The Bluetooth devices share this spectrum by utilizing a physical layer technology called frequency hopping spread spectrum (FHSS), to avoid interference from these devices. However, IEEE 802.11b-based and IEEE 802.11g-based wireless systems also occupy the 2.4 GHz to 2.4835 GHz band. These systems utilize physical layer technologies such as Complementary Code Keying (CCK) and/or Direct Sequence Spread Spectrum (DSSS), which can interfere with the FHSS used by Bluetooth. Coexistence between Bluetooth systems and these IEEE 802.11 systems requires additional mechanisms and recommended practices that are being developed by the IEEE 802.15 working group.
[0008] In addition to the challenge of sharing spectrum between Bluetooth and IEEE 802.11 systems, the FCC recently awarded the 3.65 GHz spectrum band to both IEEE 802.11y, and IEEE 802.16h systems, with a requirement that the systems coexist in a manner that minimizes interference to their neighboring wireless systems. Similarly the FCC has opened the 700 MHz TV Whitespace spectrum band for coexistence between wireless networks and regulatory incumbents (sometimes called primary and secondary users). Ideally, new wireless networks should minimize their interference with incumbent users. For example, new wireless devices that seek to reuse TV whitespace spectrum, should peacefully coexist with legacy devices (such as wireless microphones).
[0011] When it comes to coexistence between wireless systems sharing the same frequency band, the impact of any system on its neighbors will depend on both the protocol design and implementation of the system in question, and the protocol design and implementation of the neighboring systems. 
 [0020] In a first aspect of the invention, a method of optimizing the operation of a first wireless device is disclosed. In one embodiment, the first device operates in an environment where interference with, or competition for resources occurs between, one or more other wireless devices operating occurs, and the method comprises: transmitting profile data between at least one of the other wireless devices and the first wireless device; and utilizing the profile data to optimize the operation of at least the first wireless device relative to the at least one other wireless device.
[0029] In a second aspect of the invention, a method of allocating resources between a plurality of wireless devices is disclosed. In one embodiment, the plurality of wireless devices operates within proximity to one another, and the method comprises: transmitting profile data between at least two of the plurality of wireless devices using a common air interface; and utilizing the profile data to allocate resources between the at least two wireless devices according to at least one operational goal or objective.
[0030] In one variant, the allocation of resources between the devices comprises adjusting at least one operational parameter associated with an air interface of at least one of the devices, the air interface being different than the common air interface; and the transmitting comprises transmitting using an interface-agnostic communication protocol.

[0087] The present invention discloses, inter alia, methods and apparatus for enhancing the operation and capacity of a coexistence community having associated devices with multiple differing air interfaces that share physical or spectral access resources (e.g. time, frequency, code, etc.). These methods and apparatus allow, among other things, the multiple devices to manage interference among one another, despite having different physical, and protocol operations and implementations.

[0095] Exemplary embodiments of the present invention are now described in detail. While these embodiments are primarily discussed in the context of a wireless coexistence scheme implemented using certain prescribed protocols, it will be recognized by those of ordinary skill that the present invention is not limited to any particular wireless protocol(s) or spectral access techniques. In fact, the principles discussed herein are equally applicable to any number of wireless protocols which at least partly share frequency spectrum, and with which antenna isolation or spectrum bandwidth problems occur as a result of the two wireless protocol implementations being substantially co-located with one another. For example, the Apple TV.TM. digital media receiver sold and marketed by the Assignee hereof, utilizes both WLAN IEEE 802.11 and wireless universal serial bus (USB) air interfaces. The WLAN and wireless USB interfaces share the same spectrum (i.e., ISM band), and hence could also benefit from the coexistence solutions discussed subsequently herein. In another such example, coexistence between cellular systems, such as LTE and CDMA may overlap and or mutually interfere at cellular station boundaries. Myriad other combinations of different air interfaces utilizing at least a portion of the same spectrum will also be recognized by the ordinary artisan given this disclosure.
[0099] Each of the members of the coexistence community may or may not have compatible air interfaces. Thus, channel frequencies are not assigned to cells in the traditional frequency reuse patterns. Moreover, time slots on these frequencies are allocated and scheduled to each node in accordance with the traffic model required by application streams currently in use. When considered as an aggregate, all channel frequencies are available to all nodes, and all time slots are available to all nodes. Moreover, this can change as users roam and handoff. It can also change as other wireless networks begin to interfere because of their own application streams.

[0111] FIG. 2A illustrates one exemplary implementation of the process of step 210. At step 212, the radio transceiver initiates a "scan" of the wireless neighborhood. In one embodiment, this scan comprises a "blind" search; the radio transceiver scans a frequency band for a sufficiently long time interval to detect any potential neighboring radio transmit power.
[0113] Once detection has occurred (i.e., the prescribed criteria have been met), the radio transceiver attempts to identify the radio activity caused by a wireless neighbor, and select an appropriate device protocol (steps 214 and 216, respectively). The transceiver may identify an unidentified neighboring wireless device or system based on one or more particular characteristics of the device (e.g., identifying a transmission time interval, power versus frequency or time profile (spectrum), signal within a given frequency band or bands.

[0155] U.S. patent application Ser. No. 12/082,586 discloses, inter alia, methods and apparatus for enhancing the operation and capacity of a network having associated devices with multiple air interfaces that share bandwidth within a spectral (frequency) band. 

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Uusitalo, such that it is within the second frequency band  (ie. for transmitting to the terminal device an indication of the configuration of radio resources within the second frequency band for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT) AND is within the second frequency band (ie. for transmitting to the terminal device an indication of the replacement configuration of radio resources for use by the terminal device for communications with the network infrastructure equipment in accordance with the first RAT), to provide the ability to receive information regarding using/avoiding an overlapping frequency on/via different frequencies using the various RATs.






As per claim 2, this claim is rejected in its entirety as based on the rejection of claim 1.  The examiner further notes that the network infrastructure is taught by Uusitalo as well, see Figures 1a, 6, 10-11 and 14-15 which show the UE’s connecting to base stations and femto base stations which connect to the Core/Internet/Intranet.


As per claim 3, this claim is rejected in its entirety as based on the rejection of claim 1.  The examiner further notes that the circuitry for network infrastructure equipment used in the telecommunication system is taught by Uusitalo as well, see Figure 13 which is s a schematic block diagram of a network entity according to an example embodiment of the invention.  Also see Para’s 108-113 which give a detailed technical description.  


As per claim 17, the combo teaches claim 3, wherein the second frequency band comprises radio resources which are shared with wireless communication devices that are not part of the wireless telecommunications system (Uusitalo teaches that there are both cellular base stations and non-cellular base stations (femto’s) that use different frequency ranges and are thus not part of the wireless (ie. cellular) telecommunications system, see figure 6).  










Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uusitalo/{Cho or Choi or Bim} and further of Baghel et al. US 2014/0334330.
As per claim 4, the combo teaches claim 3, but is silent on wherein the indication of the overlap received from the terminal device is an inter-frequency in-device coexistence (IDS) message. 
At least Baghel et al. US 2014/0334330 teaches determining using an IDC message regarding any overlap/interference (See figures 6a thru 8c which teaches determining inter-frequency interference (eg. inter-device coexistence interference) AND report the interference information reads on an IDS message).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the indication of the overlap received from the terminal device is an inter-frequency in-device coexistence (IDS) message, to provide the ability to alert the device/network to an coexistence interference problem so that it can adjust operating paramters to reduce/avoid said interference.


As per claim 5, the combo teaches claim 3, but is silent on wherein the terminal device is configured to determine if the radio resources associated with the replacement configuration includes radio resources in respect of which the indication of the overlap is transmitted, and if so, classifying the updated configuration as an invalid configuration or as an unsupported configuration.
At least Baghel et al. US 2014/0334330 teaches the UE supports only a certain solution, ie. TDM, etc., (see at least figure 7c teaches understanding that the "UE supports only TDM solution") which means any other configuration would be invalid and one skilled would inherently provide feedback/error messages.  Figure 7f teaches the "solution based on UE indicated choice”, hence it sends to the Network Entity which configuration is supports and can use).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the terminal device is configured to determine if the radio resources associated with the replacement configuration includes radio resources in respect of which the indication of the overlap is transmitted, and if so, classifying the updated configuration as an invalid configuration or as an unsupported configuration, to provide feedback required as to if the replacement configuration is valid/usable or unvalid/unusable.

As per claim 6, the combo teaches claim 3, but is silent on wherein the circuitry is configured to transmit, to the terminal, an indication that the configuration of radio resources within the second frequency band for use by the terminal device for communications with the telecommunications system in accordance with the first radio access technology is no longer valid.
At least Baghel et al. US 2014/0334330 teaches (Figure 8a) a mobile Handover between Source and Target and one skilled understands that a UE may roam toward a Target but then change direction which effectively stops the handover to that said Target - hence it would no longer be valid for the mobile to handover to the Target and some type of "stop" message would be sent.   The figure shows a typical handover where it begins and completes (see Handover Complete), but one skilled would inherently* have/use control messages where a handoff that begins can be cancelled since it is no longer valid if the user roams in a different direction.   IN ANOTHER INTERPRETATION, Note that Figure 8a allows for the UE to stop using the current active solution if the Target does not support IDC mitigation, which is similar to the claim, eg. it was an invalid handoff.  IN YET ANOTHER INTERPRETATION, Figure 6d shows that the Network Entity can reject the interference information, which reads on it is “invalid” or not optimal, not accepted, etc.).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the circuitry is configured to transmit, to the terminal, an indication that the configuration of radio resources within the second frequency band for use by the terminal device for communications with the telecommunications system in accordance with the first radio access technology is no longer valid, to provide feedback required as to if the configuration of radio resources is/are valid/usable or unvalid/unusable (which optimize communications and allows the network/device to either continue using the resources OR find new resources).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uusitalo/{Cho or Choi or Bim|} and further in view of {Wood US 2010/0041358 or Demirhan US 2005/0245269}
As per claim 15, the combo teaches claim 3, wherein the terminal device determines if there is an overlap in radio resources according to the different configurations in accordance that which is initiated in response to receiving from the telecommunications system the indication of the configuration of radio resources for communications with the telecommunications system in accordance with the first radio access technology (See previous prior art/paragraphs cited which teach identifying if there is an overlap) 
but is silent on with a monitoring schedule.
A. Wood 2010/0041358 teaches periodically monitoring (eg. on a schedule) if interferers are in the area:
[0036] One simple way to detect 802.11 interferers is for the Bluetooth receiver to periodically scan the frequency range, and if interference is detected on a set of adjacent Bluetooth channels that correspond to an 802.11 channel then an 802.11 transmitter is determined to be nearby. Instead of scanning the frequency range deliberately, it could log detected interference whilst performing frequency hopping according to the designated pseudo-random frequency hopping scheme, and again if interference is detected on a set of nearby Bluetooth channels that correspond to an 802.11 channel then an 802.11 transmitter can be determined to be nearby.
B. Demirhan 2005/0245269 teaches that either access points OR mobiles can periodically scan (eg. on a schedule) to determine interference from others and build a table to store this information:
[0015] FIG. 3 shows a sequence of communications and actions in a wireless network. Sequence 300 includes communications between an access point and mobile stations such as access point 102 and mobile stations 110 and 120 (FIG. 1). As shown in FIG. 3, time progresses from the top of sequence 300 to the bottom of sequence 300. During sequence 300, the access point and mobile stations are collaboratively responsible for scanning channels for interference. Channels are scanned periodically, and one or more tables of channel interference, or "scan tables," are maintained to track which channels are subject to interference. For example, as described more fully below, in some embodiments, each device in the network (e.g., access points and mobile stations) may maintain a single scan table, and an access point may obtain scan tables or parts thereof from mobile stations.
It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify The combo, such that it is implemented with a monitoring schedule, to provide the ability to periodically monitor the network to determine any changes so as to adapt network parameters for optimal communications.



Allowable Subject Matter
Claims 8-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims put forth highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.
Claim 8:  wherein the terminal device is configured to use radio resources within the second frequency band for communicating in accordance with a number of different radio access technologies which are different to the first RAT, and the IDC message received from the terminal device comprises an indication of the second RAT in respect of which the overlap has been determined.  
Claim 9:  wherein the IDC message received from the terminal device comprises radio resource control (RRC) signaling.  
Claim 10:  wherein the IDC message conforms to an IDC message format.  
Claim 11:  wherein the IDC message received from the terminal device comprises a message conforming to the IDC message format with an information element selectively set to a value to indicate whether or not there is an overlap in respect of radio resources identified in the message.  
Claim 12:  wherein the information element is dedicated to the purpose of indicating whether or not there is an overlap in respect of radio resources identified in the message.  
Claim 13:  wherein the information element is associated with indicating an aspect of potential inter-frequency interference arising between different frequencies associated with different RATs supported by the terminal device, and in the case of overlap is set to a value which is different from the values used when the information element is used to indicate an aspect of potential inter-frequency interference.  
Claim 14:  wherein the aspect of potential inter-frequency interference with which the information element is associated in accordance with the predefined inter-frequency IDC message format is an indication of the direction of interference between the different RATs.  
Claim 16:  wherein the circuitry is configured to transmit at least one further indication of at least one further configuration of radio resources within the second frequency band for use by the terminal device for communications with the infrastructure in accordance with the first RAT.  
Claim 18:  wherein the terminal device is configured to revert to a radio resource control (RRC) idle mode in respect of the secondary component carrier in a case that it is determined that the radio resources associated with the replacement configuration includes radio resources in respect of which the indication of overlap is indicated.
Claim 19:  wherein the terminal device is configured to revert to a radio resource control (RRC) idle mode in respect of the secondary component carrier in a case that it is determined that the radio resources associated with the updated configuration includes radio resources in respect of which the indication of overlap is indicated in the IDC message  
Claim 20:  wherein the circuitry is configured to receive from the terminal device the indication of the overlap in the radio resources configured for use by the terminal device for communications in accordance with the first RAT and radio resources which the terminal device has established are needed for use by the terminal device for communications in accordance with the second RAT.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-829 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414